       Case 1:16-cr-00130-KPF Document 109 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               16 Cr. 130 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties in this matter are hereby ORDERED to appear for a

telephone conference on May 21, 2020, at 10:00 a.m. The dial-in information

is as follows: At 10:00 a.m. on May 21, 2020, the parties shall call (888) 363-

4749 and enter access code 5123533. If the conference line requests a

“security code” the parties shall press “*”. Please note, the conference will not

be available prior to 10:00 a.m.

      SO ORDERED.

Dated: May 18, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
